DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zhengzheng Yao on 24 February 2021.

The application has been amended as follows: 
	1. (Currently Amended) A method of preparing a biofluid sample for detection of kidney injury, the method comprising: 
(i) obtaining a biofluid sample; 
(ii) contacting cfDNA from the biofluid sample with a nucleic acid probe to measure cfDNA from the biofluid sample, wherein the nucleic acid probe comprises a nucleotide sequence that is configured to hybridize to an Alu repeat, and measuring an amount of the cfDNA detected by the probe; 
(iii) contacting an inflammation marker from the biofluid sample with an antibody thereto to measure the inflammation marker from the biofluid sample, and measuring an amount of the inflammation marker bound to the antibody thereto; 

(v) contacting creatinine from the biofluid sample with a detection reagent to measure creatinine from the biofluid sample, and measuring the amount of creatinine contacted with the detection reagent; 
(vi) contacting total protein from the biofluid sample with a detection reagent to measure total protein from the biofluid sample, and measuring the total protein contacted with the detection reagent; 
(vii) contacting methylated DNA from the biofluid sample with an antibody to measure methylated DNA from the biofluid sample, wherein the antibody recognizes 5-methylcytosine, and measuring the methylated DNA bound to the antibody that recognizes 5-methylcytosine; 
(viii) inputting into a linear model 
(ix) detecting kidney injury using the score from step (viii) with a sensitivity of at least 91% and a specificity of at least 91%.

Drawings
	The drawings filed 13 May 2020 were previously accepted in the Office action mailed 12 August 2020.

Priority
Claim 1, and those claims dependent therefrom, recite “contacting methylated DNA from the biofluid sample with an antibody to measure methylated DNA from the biofluid sample, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1, 3-4, 9, 12, 15-17, 20, 27, and 36-37 under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2012/0283128 A1; previously cited) as evidenced by GeneCards (CXCL10 Gene, accessed 11 February 2020, pgs. 1-21, https://www.genecards.org/cgi-bin/carddisp.pl?gene=CXCL10; previously cited) in view of Sigdel et al. (WO 2014/145232 A2; previously cited), Mehta et al. (Transplantation Proceedings 2016, vol. 38, pgs. 3420-3426; previously cited) and Jin et al. (Nucleic Acids Research 2010, vol. 38, no. 11, e125, pgs. 1-7; previously cited) is withdrawn in view of the claim amendments filed 11 February 2021.
The rejection of claims 18-19 under 35 U.S.C. 103 as being unpatentable over Anderberg et al. (US 2012/0283128 A1; previously cited) as evidenced by GeneCards (CXCL10 Gene, accessed 11 February 2020, pgs. 1-21, https://www.genecards.org/cgi-bin/carddisp.pl?gene=CXCL10; previously cited) in view of Sigdel et al. (WO 2014/145232 A2; previously cited), Mehta et al. (Transplantation Proceedings 2016, vol. 38, pgs. 3420-3426; previously cited) and Jin et al. (Nucleic Acids Research 2010, vol. 38, no. 11, e125, pgs. 1-7; previously cited) as applied to claim 1 above, and further in view of Fernando (US 2010/0209930 A1; previously cited) is withdrawn in view of the claim amendments filed 11 February 2021.
Transplantation Proceedings 2016, vol. 38, pgs. 3420-3426; previously cited) and Jin et al. (Nucleic Acids Research 2010, vol. 38, no. 11, e125, pgs. 1-7; previously cited) as applied to claim 1 above, and further in view of Zhang et al. (US 8,404,444 B2; previously cited) is withdrawn in view of the claim amendments filed 11 February 2021.
The provisional rejection of claims 1, 3-4, 9, 18-20, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 9-20 of copending Application No. 17/065,417 (reference application) is withdrawn as the instant application is the earlier filed application and ready to proceed to allowance. Furthermore, Applicant has properly filed a Terminal Disclaimer over the co-pending application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-4, 9, 12, 15-20, 27 and 33-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631